          Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 1 of 48



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                              § Chapter 11
In re:                                                        §
                                                              § Case No. 19-35133 (MI)
ALTA MESA RESOURCES, INC., et al.,                            §
                                                              § (Jointly Administered)
                   Debtors.1                                  §


            EMERGENCY MOTION OF DEBTORS FOR ENTRY OF SECOND
         AMENDED ORDER ESTABLISHING BIDDING PROCEDURES RELATING
          TO THE SALES OF ALL OR A PORTION OF THE DEBTORS’ ASSETS

EMERGENCY RELIEF HAS BEEN REQUESTED. A TELEPHONIC HEARING WILL
BE CONDUCTED ON THIS MATTER ON DECEMBER 19, 2019 AT 3:30 P.M.
(PREVAILING CENTRAL TIME) IN COURTROOM 404, 4TH FLOOR, 515 RUSK
STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR
YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED,
YOU MUST EITHER APPEAR AT THE HEARING OR FILE A WRITTEN
RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT
THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

RELIEF IS REQUESTED NOT LATER THAN DECEMBER 19, 2019.

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (the “Motion”):

                                                Relief Requested

          1.       The Debtors seek entry of a second amended bidding procedures order, in the

form attached hereto as Exhibit A (the “Proposed Order”), briefly extending certain dates and

deadlines under the Bidding Procedures2 in order to facilitate the joint marketing process of the


1
    The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
    follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (N/A);
    OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and Oklahoma
    Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service address is
    15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
2
    Capitalized terms used but not defined herein have the meanings assigned in the Amended Order Establishing
    Bidding Procedures Relating to the Sales of All or a Portion of the Debtors’ Assets [D.I. 626] (the “Amended
    Bidding Procedures Order”).


10383510v1
        Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 2 of 48



Debtors’ assets and and the assets of their non-Debtor affiliates (i.e., Kingfisher Midstream, LLC

and its subsidiaries (collectively, “Kingfisher”). A blackline of the Proposed Order, showing

changes to the first amended Amended Bidding Procedures Order, is annexed hereto as Exhibit

B.

                                    Jurisdiction and Venue

        2.     The United States Bankruptcy Court for the Southern District of Texas has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the Southern District of Texas, dated May

24, 2012 (the “Amended Standing Order”). The Debtors confirm their consent, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution. Venue is proper pursuant

to 28 U.S.C. §§ 1408 and 1409.

        3.     The statutory and legal predicates for the relief requested herein are Sections

105(a), 363, 503(b) and 507(a) of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”), Rules 2002, 4001, 6004 and 9019 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Rules 4001-1 and 9013-1 of the Bankruptcy Local Rules

for the Southern District of Texas (the “Bankruptcy Local Rules”), and the Procedures for

Complex Chapter 11 Cases in the Southern District of Texas (the “Complex Case Procedures”).

                                        Basis For Relief

        4.     The Debtors and Kingfisher are working diligently to develop actionable

proposals for a joint sale of both the Debtors’ and Kingfisher’s assets (a “Joint Sale”). The

Debtors and Kingfisher recognize, consistent with the Court’s suggestion last week, that a Joint

                                                2
10383510v1
        Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 3 of 48



Sale would render moot many or all of the disputes between them, provide certainty to potential

bidders, and could maximize value for each of the Debtors’ and Kingfisher’s stakeholders. To

that end, the Debtors and Kingfisher, and their respective advisors, have had productive

discussions over the last week relating to the process by which a Joint Sale would be pursued and

implemented. At the same time, the Debtors’ and Kingfisher’s investment bankers are working

with prospective bidders to facilitate proposals for a Joint Sale, including by encouraging

partnerships between bidders who are primarily interested in the Debtors’ upstream assets with

others who are primarily interested in the midstream assets.

        5.     These efforts have already begun to bear fruit. But the Debtors will need more

time than their Bidding Procedures currently afford, if they hope to negotiate a stalking horse

proposal for a Joint Sale or otherwise (which would almost certainly yield a more robust auction

than pursuing a “naked” sale) and work through with Kingfisher the numerous and complex

issues associated with documenting and implementing a Joint Sale, should that prove to be the

value-maximizing outcome. Accordingly, the Debtors, Kingfisher, and their respective secured

lenders have agreed to support a revised sale timeline that would only slightly delay sale

approval and consummation, but provide valuable time for the Debtors and Kingfisher on the

front-end to continue these efforts. The proposed changes to the existing sale timeline set forth

in the Bidding Procedures Order and Bidding Procedures are summarized in the chart below:

 Current Date       Modified Date                               Event

12/18/19           12/30/19           Deadline for Debtors to Identify Stalking Horse Bidder (if
                                      any) and seek Court approval of Bid Protections (if any)

12/30/19           1/3/20             Sale Objection Deadline and Contract Objection Deadline
                                      (other than any objection based on the manner in which
                                      the Auction was conducted and the identity of the
                                      Successful Bidder or Backup Bidder)



                                                3
10383510v1
         Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 4 of 48



12/18/19           1/8/20             Bid Deadline (for all parties other than the AMH Agent or
                                      RBL Lenders)



1/3/20             1/10/20            Bid Deadline (for AMH Agent and RBL Lenders)

1/8/20             1/15/20            Auction

1/8/20             1/17/20            Reply Deadline

1/10/20            1/21/20            Sale Hearing


         6.    As part of the Debtors’ agreement with their secured lenders, the lenders have

agreed to extend certain milestones under the amended final cash collateral order [D.I. 600] (the

“Cash Collateral Order”) to accommodate the revised Bidding Procedures timeline, including:

(a) extending the December 18, 2019 milestone for the Debtors to receive one Qualified Bid to

December 30, 2019; (b) extending the milestone for commencement of the Auction to January

15, 2020; and (c) extending the milestone for entry of a sale order to January 23, 2020. The

Debtors also intend to discuss with the AMH Agent an extension of the milestone for sale

consummation and outside date for termination of cash collateral usage, as well an appropriate

wind-down budget, in the near term.

         7.    Although the Debtors are focusing their efforts on a Joint Sale, the Debtors

understand that the Court has not mandated a Joint Sale and the Debtors are not forgoing the

possibility of a sale of only the Debtors’ assets only. To be sure, the Debtors intend to consider

all available transactions in selecting a path forward. While a Joint Sale may ultimately prove to

be the Debtors’ best available alternative, the Debtors do not want to discourage any potential

bidders from putting their best foot forward, regardless of the package of assets they seek to

acquire.



                                                4
10383510v1
        Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 5 of 48



        8.     For the reasons discussed above, the Debtors believe that establishing the revised

sale timeline set forth in the Proposed Order is in the best interests of their estates and

stakeholders. As required by the Bidding Procedures Order, the Debtors have consulted with the

Committee concerning the new proposed timeline, and the Committee does not oppose the

proposed timeline.

                                   Emergency Consideration

        9.     Pursuant to Bankruptcy Local Rule 9013-1(i), the Debtors respectfully request

emergency consideration of this Motion. The current Bid Deadline is Wednesday, December 18,

2020, and entry of the Proposed Order is necessary to provide clarity and certainty to prospective

bidders about the Debtors’ sale timeline and process.

                                             Notice

        10.    Substantially contemporaneously with the filing of this Motion, notice of this

Motion will be given to: (a) the Office of the United States Trustee for the Southern District of

Texas (the “U.S. Trustee”); (b) counsel to the Committee; (c) counsel to the AMH Agent; (d)

counsel to the Indenture Trustee; (e) counsel to the Ad Hoc Noteholder Group; and (f) all parties

that have requested or that are required to receive notice pursuant to Rule 2002 of the

Bankruptcy Rules. The Debtors submit that, under the circumstances, no other or further notice

is required.

        WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

granting the relief requested in this Motion and such other and further relief as the Court deems

appropriate under the circumstances.




                                                5
10383510v1
          Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 6 of 48



Dated: December 17, 2019        Respectfully,
       Houston, Texas
                                /s/ John F. Higgins
                                John F. Higgins (TX 09597500)
                                Eric M. English (TX 24062714)
                                Aaron J. Power (TX 24058058)
                                M. Shane Johnson (TX 24083263)
                                PORTER HEDGES LLP
                                1000 Main Street, 36th Floor
                                Houston, Texas 77002
                                Telephone: (713) 226-6000
                                Fax: (713) 226-6248
                                Email: jhiggins@porterhedges.com
                                       eenglish@porterhedges.com
                                       apower@porterhedges.com
                                       sjohnson@porterhedges.com
                                – and –
                                George A. Davis (pro hac vice admission pending)
                                Annemarie Reilly (pro hac vice admission pending)
                                Brett M. Neve (pro hac vice admission pending)
                                LATHAM & WATKINS LLP
                                885 Third Avenue
                                New York, NY 10022
                                Telephone: (212) 906-1200
                                Facsimile: (212) 751-4864
                                Email: george.davis@lw.com
                                       annemarie.reilly@lw.com
                                       brett.neve@lw.com
                                – and –
                                Caroline Reckler (pro hac vice admission pending)
                                LATHAM & WATKINS LLP
                                330 North Wabash Avenue, Suite 2800
                                Chicago, IL 60611
                                Telephone: (312) 876-7700
                                Facsimile: (312) 993-9667
                                Email: caroline.reckler@lw.com
                                – and –
                                Andrew Sorkin (pro hac vice admission pending)
                                LATHAM & WATKINS LLP
                                555 Eleventh Street, Suite 1000
                                Washington, D.C. 20004
                                Telephone: (202) 637-2200
                                Facsimile: (202) 637-2201
                                Email: andrew.sorkin@lw.com
                                Counsel for the Debtors and Debtors in Possession
                                            6
  10383510v1
        Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 7 of 48



                                    Exhibit A

                                    Blackline




10383510v1
             Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 8 of 48



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    In re:                                                     § Chapter 11
                                                               §
    ALTA MESA RESOURCES, INC., et al.,                         § Case No. 19-35133 (MI)
                                                               §
                     Debtors.1                                 § (Jointly Administered)
                                                               §
                                                               §

SECOND AMENDED ORDER ESTABLISHING BIDDING PROCEDURES RELATING
     TO THE SALES OF ALL OR A PORTION OF THE DEBTORS’ ASSETS

                                    [Relates to Docket Nos. 126, 317, 626]

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (i) approving the

proposed auction and bidding procedures attached as Annex 1 hereto (the “Bidding Procedures”)

by which the Debtors will solicit and select the highest or otherwise best offer for the sale of

substantially all or any portion or combination of their assets (the “Debtor Assets” and, together

with the Non-Debtor Assets, the “Assets”) through one or more sales of the Debtor Assets and/or

a combined sale of both the Debtor Assets and the Non-Debtor Assets (each, a “Transaction”);

(ii) establishing procedures for the assumption and assignment of executory contracts and

unexpired leases, including notice of proposed cure amounts (the “Assumption and Assignment

Procedures”); (iii) approving the form and manner of notice of the Auction, the Sale Notice, and

the Assumption Notice; (iv) approving the procedures governing Debtors’ selection of one or


1
      The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
      follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC
      (N/A); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and
      Oklahoma Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service
      address is 15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion
      and Bidding Procedures, as applicable.



                                                           1
US-DOCS\110978264.4
        Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 9 of 48



more stalking horse bidders (each, a “Stalking Horse Bidder”), if any, and the provision of Bid

Protections (defined below) to such Stalking Horse Bidder, if necessary; (v) scheduling (A) a

date for an auction if the Debtors receive one or more timely and acceptable Qualified Bids (the

“Auction”) and (B) a final hearing (the “Sale Hearing”) to approve one or more Transactions, as

necessary; and (vi) granting related relief, all as more fully described in the Motion; and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended

Standing Order; and this being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court being empowered to enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at the

hearing on the Motion (the “Bidding Procedures Hearing”); and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, IT IS

HEREBY FOUND AND DETERMINED THAT:

        A.       The predicates for relief granted herein are Sections 105, 363, and 365 of the

Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006.

        B.       The legal and factual bases set forth in the Motion establish just cause for the

relief granted herein. Entry of this Order is in the best interests of the Debtors and their

respective estates, creditors, and all other parties-in-interest.

        C.       The Debtors’ notice of the Motion, the Bidding Procedures Hearing, and the

proposed entry of this Order was adequate and sufficient under the circumstances of these

chapter 11 cases, and such notice complied with all applicable requirements of the Bankruptcy




                                                   2
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 10 of 48



Code, the Bankruptcy Rules, and the Bankruptcy Local Rules. Accordingly, no further notice of

the Motion, the Bidding Procedures Hearing, or this Order is necessary or required.

        D.       The Debtors have demonstrated a compelling and sound business justification for

the Court to grant the relief requested in the Motion, including, without limitation, to (i) approve

the Bidding Procedures, including the procedures for selecting one or more Stalking Horse

Bidders and granting Bid Protections (if any); (ii) establish the Assumption and Assignment

Procedures; (iii) approve the form and manner of notice of all procedures, protections, schedules,

and agreements, as applicable, attached to the Motion; (iv) schedule a date for the (A) Auction

and (B) Sale Hearing; and (v) grant related relief as set forth herein. Such compelling and sound

business justification, which was set forth in the Motion and on the record at the Bidding

Procedures Hearing, among other things, form the basis for the findings of fact and conclusions

of law set forth herein.

        E.       All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the Bidding Procedures Hearing or by stipulation

filed with the Court are overruled except as otherwise set forth herein.

        F.       The Bidding Procedures, substantially in the form attached as Annex 1 hereto, are

fair, reasonable and appropriate and represent the best method for maximizing the value of the

Debtors’ estates.

        G.       The Sale Notice, substantially in the form attached as Annex 2 hereto, is

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the sale of Assets, including the proposed sale, subject to entry of a Sale Order, of

Debtor Assets free and clear of all liens, claims and encumbrances, the Transaction(s), the

Bidding Procedures, the Auction and the Sale Hearing, and no other or further notice is required.




                                                  3
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 11 of 48



        H.       The Assumption Notice, substantially in the form attached as Annex 3 hereto, is

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the potential assumption and assignment of the Designated Contracts in connection

with the sale of the Assets and the related Cure Costs, and no other or further notice is required.

        I.       The Post-Auction Notice, substantially in the form attached as Annex 4 hereto, is

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the Successful Bid(s) and Back-Up Bid(s), and no other or further notice is required.

        J.       The findings of fact and conclusions of law herein constitute the Court’s findings

of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

they are adopted as such. To the extent any conclusions of law are findings of fact, they are

adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

A.      Process Timeline

        1.       The Debtors are authorized to take any and all actions reasonably necessary or

appropriate to implement the Bidding Procedures in accordance with the following timeline;

provided that the Debtors may (a) with the consent of the AMH Agent and after consultation

with the Consultation Parties, extend or modify any of the following dates by filing a notice of

such extension or modification on the Court’s docket, or (b) seek a further order of the Court

extending or modifying such dates:

             Date                                             Event

 October 18, 2019 at 5:00       Deadline for Indications of Interest
 p.m. (Central Time)

 November 8, 2019 at 5:00       Assumption Notice Deadline



                                                  4
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 12 of 48



 p.m. (Central Time)

 December 19, 2019 at     Deadline to File Proposed Sale Order
 5:00 p.m. (Central Time)

 December 1830, 2019 at        Bid Deadline (for all parties other than the AMH Agent or
 5:00 p.m. (Central Time)      RBL Lenders (as defined below))
                               Deadline for Debtors to Identify Stalking Horse Bidder (if any)
                               and seek Court approval of Bid Protections (if any)
 December 19, 2019 at     Deadline to File Proposed Sale Order
 5:00 p.m. (Central Time)

 December 30,                  Sale Objection Deadline and Contract Objection Deadline (other
 2019January 3, 2020 at        than any objection based on the manner in which the Auction was
 5:00 p.m. (Central Time)      conducted and the identity of the Successful Bidder or Backup
                               Bidder)
 January 8, 2020 at 5:00       Bid Deadline (for all parties other than the AMH Agent or
 p.m. (Central Time)           RBL Lenders (as defined below))

 January 310, 2020 at 5:00     Bid Deadline (for AMH Agent and RBL Lenders)
 p.m. (Central Time)

 January 815, 2020 at 9:00     Auction
 a.m. (Central Time)

 January 817, 2020             Reply Deadline

 2 hours prior to the          Deadline for objections based on the manner in which the
 commencement of the           Auction was conducted and the identity of the Successful Bidder
 Sale Hearing                  or Backup Bidder, including contract counterparty objections
                               based on inadequate assurance of future performance and
                               objections to approval of any Bid (including any credit bid),
                               whether submitted prior to, on or after the Bid Deadline.
 January 1021, 2020 at         Sale Hearing
 9:30 a2:00 p.m. (Central
 Time)

        2.       The failure by a party to timely file an objection in accordance with this Order

shall forever bar such party from asserting any objection to the Motion, entry of the Stalking

Horse Order or Sale Order and/or consummation of a Transaction(s), including the assumption




                                                 5
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 13 of 48



and assignment of contracts and leases to the Successful Bidder pursuant to the Purchase

Agreement, and shall be deemed to constitute any such party’s consent to entry of the applicable

order and consummation of the Transaction(s) and all other transactions related thereto.

        3.       The Debtors reserve the right, and are authorized to, modify the above timeline

and the Bidding Procedures (the “Modifications”) in accordance with the Bidding Procedures;

provided, that no such Modifications shall be made without (a) the consent of counsel to the

Committee or (b) an Order of the Bankruptcy Court, in each case, to the extent that such

Modifications adversely affects the interests of the Committee, its members, or general

unsecured creditors.

B.      Bidding Procedures

        4.       The Bidding Procedures attached as Annex 1 hereto are incorporated by reference

as though fully set forth herein and approved in their entirety. The Debtors are authorized to

take any and all actions reasonably necessary or appropriate to implement the Bidding

Procedures in accordance therewith. The failure to specifically include or reference a particular

provision of the Bidding Procedures in this Order shall not diminish or impair the effectiveness

of any such provision.

        5.       The Debtors are authorized to conduct the Auction in accordance with the

Bidding Procedures and this Order.

C.      Stalking Horse Bidder, Related Bidding Protections and Purchase Agreement

        6.       The Debtors are authorized to enter into a Stalking Horse Agreement, which may

provide for payment of break-up fees and/or expense reimbursements, as set forth in the Bidding

Procedures, subject to entry of an order approving the selection of the Stalking Horse Bidder and

any applicable Bid Protections as provided below. To the extent necessary, the Debtors’ right to




                                                6
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 14 of 48



seek this Court’s approval of one or more Stalking Horse Bidders, with notice and a hearing, is

hereby preserved.

        7.       In the event that the Debtors select one or more parties to serve as a Stalking

Horse Bidder, upon such selection, the Debtors shall file with the Court and provide, to all

parties on the Rule 2002 List, counsel to the Ad Hoc Noteholder Group, counsel to the AMH

Agent, and all parties then known to have expressed an interest in the Debtor Assets or the

Assets as part of the marketing process established by the Bidding Procedures, and all parties

holding liens on such Debtor Assets, five (5) business days’ notice of and an opportunity to

object to the designation of such Stalking Horse Bidder and the Bid Protections set forth in the

Stalking Horse Agreement and absent objection, the Debtors may submit an order to the Court

under certification of counsel approving the selection of such Stalking Horse Bidder and the Bid

Protections.

D.      Notice Procedures

        8.       The form of Sale Notice, substantially in the form attached as Annex 2 hereto, is

approved.

        9.       Within five (5) business days after the entry of this Order, the Debtors shall serve

the Sale Notice and this Order, including the Bidding Procedures, by first-class mail, postage

prepaid, or, for those parties who have consented to receive notice by the ECF system, by ECF

upon (i) to the best knowledge of the Debtors’ management, all entities that have expressed

written interest in a Transaction with respect to all or substantially all of the Debtor Assets or the

Assets within the past six (6) months; (ii) all entities known to have asserted any lien, claim,

interest, or encumbrance in or upon any of the Debtor Assets; (iii) counsel for any Committee;

(iv) counsel to the AMH Agent; (v) counsel to the KFM Agent; (vi) counsel to the Ad Hoc




                                                   7
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 15 of 48



Noteholder Group; (vii) the U.S. Trustee; (viii) all federal, state, and local regulatory or taxing

authorities or recording offices which have a reasonably known interest in the relief granted

herein; (ix) the United States Attorney’s office for the Southern District of Texas; (x) the

Internal Revenue Service; (xi) all parties entitled to notice pursuant to Bankruptcy Local Rule

2002-1(b); and (xii) all known creditors of the Debtors, including their contract counterparties;

provided, however, that to the extent email addresses are available for any of the foregoing

parties, such parties may be served by email.

        10.      Service of the Sale Notice as described in paragraph 9 shall be deemed good and

sufficient notice of the Transaction with respect to known interested parties.

        11.      The Debtors are authorized and directed to publish the Sale Notice, as modified

for publication, in the Wall Street Journal and Houston Chronicle within five (5) business days

of the date of service of the Sale Notice as set forth herein. In addition, the Debtors are

authorized, but not directed, to (i) publish the Sale Notice in additional publications as the

Debtors deem appropriate and (ii) cause the Sale Notice to be posted on their case information

website at https://cases.primeclerk.com/altamesa.

        12.      Publication of the Sale Notice as described in paragraph 11 shall be good and

sufficient notice of the Transaction with respect to all unknown parties.

        13.      The form of Post-Auction Notice, substantially in the form attached as Annex 4,

is approved. Within two (2) days after the conclusion of the Auction, if any, the Debtors shall

file the Post-Auction Notice identifying any Successful Bidder(s) on the Court’s docket and, to

the extent that any non-Debtor party to an executory contract or unexpired lease that is proposed

to be assumed and assigned to the Successful Bidder(s) has not filed a notice of appearance on




                                                 8
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 16 of 48



the docket in these chapter 11 cases, serve the Post-Auction Notice on such parties by email,

overnight mail or facsimile.

E.      Assumption and Assignment Procedures

        14.      The Assumption and Assignment Procedures, as detailed in the Motion and

incorporated herein by reference as if fully set forth in the Order, are approved.

        15.      The Assumption Notice, substantially in the form attached as Annex 3, is

approved.

        16.      On or before November 8, 2019 (the “Assumption Notice Deadline”), the Debtors

shall file with the Court, and post on the case website at https://cases.primeclerk.com/altamesa,

the Assumption Notice and Designated Contracts List.           If no Cure Cost is listed on the

Designated Contracts List for a particular Designated Contract, the Debtors’ asserted Cure Cost

for such Designated Contract shall be deemed to be $0.00. On or before the Assumption Notice

Deadline, the Debtors shall serve, via first-class mail, the Assumption Notice that contains (i) the

Designated Contracts List, (ii) information necessary and appropriate to provide notice of the

relevant proposed assumption and assignment of Designated Contract(s) and rights thereunder,

(iii) Cure Costs, if any, and (iv) the procedures for objecting thereto, on all counterparties to the

Designated Contracts and all parties on the Rule 2002 Notice List. Service of such Assumption

Notice as set forth herein shall be deemed good and sufficient notice of, among other things, the

proposed assumption and assignment of the Designated Contracts, the applicable Cure Costs

related thereto, and the procedures for objecting thereto, and no other or further notice is

necessary.

        17.      Any objection by a Counterparty to a Designated Contract (a “Contract

Objection”) other than an objection based on the ability of the Successful Bidder or Backup




                                                  9
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 17 of 48



Bidder to provide adequate assurance of future performance (an “Adequate Assurance

Objection”) must (i) be in writing; (ii) comply with the applicable provisions of the Bankruptcy

Rules and Bankruptcy Local Rules; (iii) be filed with the Clerk of Court on or before 5:00 p.m.

(prevailing Central Time) on December 30January 3, 20192020 (the “Contract Objection

Deadline”); (iv) be served, so as to be actually received on or before the Contract Objection

Deadline, upon the Objection Recipients (as defined below); and (v) state with specificity the

grounds for such objection, including, without limitation, the fully liquidated cure amount and

the legal and factual bases for any unliquidated cure amount that the Counterparty believes is

required to be paid under Bankruptcy Code Sections 365(b)(1)(A) and (B) for the applicable

Designated Contract, along with the specific nature and dates of any alleged defaults, the

pecuniary losses, if any, resulting therefrom, and the conditions giving rise thereto.

        18.      Any time after the Assumption Notice Deadline and before the date one (1)

business day prior to the Sale Hearing, the Debtors reserve the right, and are authorized but not

directed, to (i) add previously omitted Designated Contracts as contracts to be assumed and

assigned to a Successful Bidder in accordance with the definitive agreement for a Transaction,

(ii) remove a Designated Contract from the Designated Contract List that a Successful Bidder

proposes be assumed and assigned to it in connection with a Transaction, or (iii) modify the

previously stated Cure Cost associated with any Designated Contract.

        19.      If, after the Assumption Notice Deadline additional executory contracts or

unexpired leases of the Debtors are determined to be Designated Contracts in connection with

such Transaction or the Debtors seek to modify the previously stated Cure Cost associated with

any Designated Contract, as soon as practicable thereafter and in no event less than one (1)

business day before the date of the Sale Hearing, the Debtors shall file with the Court and serve,




                                                 10
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 18 of 48



by overnight delivery on the applicable counterparties, a revised Assumption Notice (which shall

deemed to amend and restate the prior Assumption Notice with respect to such Designated

Contracts and/or Cure Costs), and such counterparties shall file any Contract Objections not later

than (a) the Contract Objection Deadline in the event that such revised Assumption Notice was

filed and served at least ten (10) days prior to the Contract Objection Deadline, (b) two (2) days

prior to the Sale Hearing in the event that such revised Assumption Notice was filed and served

at least seven (7) days prior to the commencement of the Sale Hearing, and (c) seven (7) days

from the date such revised Assumption Notice was filed and served, in the event that such

revised Assumption Notice was filed and served less than seven (7) days prior to the

commencement of the Sale Hearing.

        20.      As soon as practicable after the Auction and in no event less than one (1) business

day before the date of the Sale Hearing, the Debtors shall file with the Court and serve, by

overnight delivery, on the counterparties a notice substantially in the form attached as Annex 4

hereto (the “Post-Auction Notice”) identifying the Successful Bidder(s), and the counterparties

shall file any Adequate Assurance Objections not later than two (2) hours prior to the

commencement of the Sale Hearing; provided, that the deadline for any party who did not

receive an Assumption Notice prior to the date that is seven (7) days before the Sale Hearing to

assert an Adequate Assurance Objection shall be seven (7) days after the later of the date of

service of such Assumption Notice and the Post-Auction Notice.

        21.      At the Sale Hearing, the Debtors will seek Court approval of the assumption and

assignment to the Successful Bidder(s) of only those Designated Contracts that have been

selected by such Successful Bidder(s) to be assumed and assigned (collectively, the “Selected

Designated Contracts”). The inclusion of a Designated Contract on an Assumption Notice will




                                                 11
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 19 of 48



not (i) obligate the Debtors to assume any Designated Contract listed thereon nor the Successful

Bidder(s) to take assignment of such Designated Contract or (ii) constitute any admission or

agreement of the Debtors that such Designated Contract is an executory contract. The Debtors

and their estates reserve any and all rights with respect to any Designated Contracts that are not

ultimately designated as Selected Designated Contracts.

        22.      If no Contract Objection is timely received with respect to a Selected Designated

Contract: (i) the Counterparty to such Selected Designated Contract shall be deemed to have

consented to the assumption by the Debtors and assignment to Successful Bidder of the Selected

Designated Contract, and be forever barred from asserting any objection with regard to such

assumption and assignment (including, without limitation, with respect to adequate assurance of

future performance by the Successful Bidder); (ii) any and all defaults under the Selected

Designated Contract and any and all pecuniary losses related thereto shall be deemed cured and

compensated pursuant to Bankruptcy Code Section 365(b)(1)(A) and (B) upon payment of the

Cure Cost set forth in the Assumption Notice for such Selected Designated Contract; and (iii) the

Cure Cost set forth in the Assumption Notice for such Selected Designated Contract shall be

controlling, notwithstanding anything to the contrary in such Selected Designated Contract, or

any other related document, and the Counterparty shall be deemed to have consented to the Cure

Cost and shall be forever barred from asserting any other Claims related to such Selected

Designated Contract against the Debtors and their estates or the Successful Bidder, or the

property of any of them, that existed prior to the entry of the order resolving the Contract

Objections and the Sale Order.

        23.      To the extent that the parties are unable to consensually resolve any Contract

Objection prior to the commencement of the Sale Hearing, including, without limitation, any




                                                 12
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 20 of 48



dispute with respect to the cure amount required to be paid to the applicable Counterparty under

Bankruptcy Code Sections 365(b)(1)(A) and (B) (any such dispute, a “Cure Dispute”), such

Contract Objection will be adjudicated at the Sale Hearing or at such other date and time as may

be fixed by the Court; provided, however, that if the Contract Objection relates solely to a Cure

Dispute, the Selected Designated Contract may be assumed by the Debtors and assigned to the

Successful Bidder provided that the cure amount the Counterparty asserts is required to be paid

under Bankruptcy Code Section 365(b)(1)(A) and (B) (or such lower amount as agreed to by the

Counterparty) is deposited in a segregated account by the Debtors pending the Court’s

adjudication of the Cure Dispute or the parties’ consensual resolution of the Cure Dispute.

F.      Sale Hearing

        24.      A Sale Hearing to (i) approve a sale of a portion or substantially all of the Assets

to the Successful Bidder(s), (ii) approve designation of a Backup Bid and Backup Bidder in

accordance with the Bidding Procedures, and (iii) authorize the assumption and assignment of

certain executory contracts and unexpired leases shall be held on January 1021, 2020 at [_____]

a.m./2:00 p.m. (prevailing Central Time), and may be adjourned or rescheduled by the Debtors

from time to time (in accordance with the Bidding Procedures) without further notice. Unless

the Bankruptcy Court orders otherwise, any Sale Hearing shall be an evidentiary hearing on

matters relating to the Transaction(s) and there will be no further bidding at such hearing. In the

event that the Successful Bidder(s) cannot or refuses to consummate the Transaction(s) because

of the breach or failure on the part of such Successful Bidder, the Debtors, may, in accordance

with the Bidding Procedures, designate the Backup Bid to be the new Successful Bid and the

Backup Bidder to be the new Successful Bidder, and the Debtors shall be authorized, but not




                                                  13
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 21 of 48



required, to consummate the applicable transaction with the Backup Bidder without further order

of the Bankruptcy Court.

        25.      Any and all objections, if any, to any Transaction (a “Sale Objection”) must be

filed no later than December 30, 20195:00 p.m. (Central time) on January 3, 2020 (the “Sale

Objection Deadline”). Any and all such objections must be served on the Objection Recipients

and counsel to any Successful Bidder(s), if known on the Sale Objection Deadline; provided

that, notwithstanding the foregoing, any disputes or objections, if any, to the conduct of the

Auction or designation of the Successful Bid(s) or Backup Bid(s) (including the designation of

any Stalking Horse Bid as a Successful Bid or Backup Bid) may be filed at any time prior to the

Sale Hearing. In addition, for avoidance of doubt, any objections to a Successful Bidder’s

proposed form of adequate assurance of future performance will be resolved at the Sale Hearing

or Supplemental Designated Contract Hearing, as applicable.

        26.      All replies to any Sale Objection must be filed by 5:00 p.m. (Central Time) on

January 817, 2020 (the “Reply Deadline”).

G.      Additional Provisions

        27.      Except as otherwise provided herein, any objection provided hereunder must be

(i) be in writing, (ii) comply with the applicable provisions of the Bankruptcy Rules and

Bankruptcy Local Rules, (iii) state with particularity the legal and factual basis for the objection

and the specific grounds therefor, and (iv) be filed with this Court and served so actually

received no later than the applicable objection deadline by the following parties: (A) the

Debtors, Alta Mesa Resources, Inc., 15021 Katy Freeway, Suite 400, Houston, TX 77094, Attn:

Robert Albergotti and Kim Warnica; (B) counsel to the Debtors, (1) Latham & Watkins LLP,

885 Third Avenue, New York, NY 10022, Attn: George A. Davis, Annemarie Reilly, and Brett




                                                 14
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 22 of 48



M. Neve, and Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago,

Illinois 60611, Attn: Caroline Reckler; (2) Porter Hedges LLP, 1000 Main Street, 36th Floor,

Houston, Texas 77002, Attn: John F. Higgins; (C) counsel to the AMH Agent, Bracewell LLP,

711 Louisiana Street, Suite 2300, Houston, Texas 77002, Attn: William A. Wood III;

(D) counsel to the KFM Agent, Vinson & Elkins LLP, Trammell Crow Center, 2001 Ross

Avenue, Suite 3900, Dallas, TX 75201, Attn: Michael E. Bielby, Jr.; (E) counsel to the Ad Hoc

Noteholder Group, Davis Polk & Wardell LLP, 450 Lexington Avenue, New York, NY 10017,

Attn: Damian S. Schaible; (F) counsel to any statutory committee appointed in these cases; (G)

counsel to Kingfisher, Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison Avenue, 22nd

Floor, New York, NY 10010, Attn: Susheel Kirpalani; and (H) the U.S. Trustee, 515 Rusk

Street, Suite 3516, Houston, TX 77002, Attn: Stephen Statham (the “Objection Recipients”).

        28.      The Bidding Procedures and any Bid Protections approved in accordance with the

terms of this Order shall apply solely to the assets of the Debtors and their estates and shall not

apply to any assets of any non-Debtor entity; provided, that nothing contained herein or in the

Bidding Procedures shall be deemed to prohibit non-Debtor entities from selling their assets or

separately agreeing to provide any bid protections to any Stalking Horse Bidder in connection

with any Transaction. If any assets of a non-Debtor entity are sold in conjunction with the

Debtors’ assets, this Court may approve any corporate action taken by the Debtors in connection

with the sale of such non-Debtor entity’s assets.

        29.      Nothing in this Order or the Bidding Procedures shall preclude a Bidder from

submitting a Bid in the form of a plan of a reorganization and it being understood that such Bid

may be determined by the Debtors, in consultation with the Consultation Parties, to be a

Qualified Bid, Stalking Horse Bid, Successful Bid, or Backup Bid.




                                                15
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 23 of 48



        30.       Any substantial contribution claims by any Bidder (other than the Ad Hoc

Noteholder Group) are deemed waived, to the extent based solely on such Bidder’s submission

of a Bid in accordance with the Bidding Procedures.

        31.       The Debtors are authorized and empowered to take such action as may be

necessary to implement and effect the terms and requirements established under this Order.

        32.       This Bidding Procedures Order shall be binding on and inure to the benefit of the

Debtors, including any chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates

of the Debtors.

        33.       This Order shall constitute the findings of fact and conclusions of law and shall

take immediate effect upon execution hereof.

        34.       To the extent this Order is inconsistent with any prior order or pleading with

respect to the Motion in these cases, the terms of this Order shall govern.

        35.       To the extent of the deadlines set forth in this Order do not comply with the

Bankruptcy Local Rules, such Bankruptcy Local Rules are waived and the terms of this Order

shall govern.

        36.       The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

        37.       Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

Local Rules are satisfied by such notice.

        38.       Notwithstanding Bankruptcy Rules 6004(h), 6006(d), 7062, 9014, or otherwise,

this Court, for good cause shown, orders that the terms and conditions of this Order shall be

immediately effective and enforceable upon its entry.




                                                  16
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 24 of 48



        39.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        40.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order, including, but not limited to, any

matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking Horse

Agreement, and the implementation of this Order.

 Dated: __________________, 2019
        Houston, Texas                                HONORABLE MARVIN ISGUR
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 17
US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 25 of 48



                                    Annex 1

                                Bidding Procedures




US-DOCS\110978264.4
             Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 26 of 48



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    In re:                                                     § Chapter 11
                                                               §
    ALTA MESA RESOURCES, INC., et al.,                         § Case No. 19-35133 (MI)
                                                               §
                     Debtors.1                                 § (Jointly Administered)
                                                               §

                                           BIDDING PROCEDURES

        These Bidding Procedures have been approved by the United States Bankruptcy Court
for the Southern District of Texas (the “Court”) in connection with the chapter 11 cases for the
above-captioned debtors and debtors in possession (collectively, the “Debtors” or the
“Company”) pursuant to an order dated as of October 11, 2019 (as amended from time to time,
the “Bidding Procedures Order”).2

        These Bidding Procedures set forth the process by which the Debtors and their non-
Debtor affiliates are authorized to solicit and select the highest and otherwise best offer for the
sale of substantially all or any portion or combination of their assets (the “Debtor Assets”) and
the assets of the Debtors’ non-Debtor affiliates, including the gathering assets owned by
Kingfisher Midstream, LLC (“Kingfisher”) and/or its subsidiaries (the “Non-Debtor Assets” and,
collectively with the Debtor Assets, the “Assets”) either through one sale to a Successful Bidder
(defined below) or multiple sales to multiple Successful Bidders (each, a “Transaction”).

                                                   KEY DATES

        These Bidding Procedures provide interested parties with the opportunity to complete
diligence, to submit competing bids for all or any portion or combination of the Assets, and to
participate in an auction to be conducted by the Debtors and their non-Debtor affiliates in
consultation with the Bid Consultation Parties (the “Auction”).

1
      The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
      follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC
      (N/A); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and
      Oklahoma Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service
      address is 15021 Katy Freeway, 4th Floor, Houston, Texas 77094.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
      Debtors’ Motion for Entry of an Order Approving (I)(A) Bidding Procedures for the Sale of Substantially All or
      Any Portion of the Debtors’ Assets, (B) Procedures for the Debtors’ Assumption and Assignment of Certain
      Executory Contracts and Unexpired Leases, (C) the Form and Manner of Notice of the Sale Hearing and
      Assumption Procedures, (D) Procedures for the Selection of One or More Stalking Horse Bidder(s), and (E)
      Dates for an Auction and Sale Hearing, and (II)(A) the Sale of Substantially All or Any Portion of the Debtors’
      Assets Free and Clear of All Claims, Liens, Liabilities, Rights, Interests and Encumbrances, and (B) the
      Debtors’ Assumption and Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Related
      Relief [Docket. No. 126].




                                                           1
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 27 of 48




       The key dates for the sale process are as follows. Such dates may be extended or
otherwise modified by (a) the Debtors, with the consent of the AMH Agent and after
consultation with the Consultation Parties, by filing a notice of such extension or modification
on the Court’s docket or (b) an order of the Bankruptcy Court:

           Date                                            Event

 October 18, 2019 at 5:00    Deadline for Indications of Interest
 p.m. (Central Time)

 November 8, 2019 at 5:00    Assumption Notice Deadline
 p.m. (Central Time)

 December 19, 2019 at     Deadline to File Proposed Sale Order
 5:00 p.m. (Central Time)

 December 1830, 2019 at      Bid Deadline (for all parties other than the AMH Agent or
 5:00 p.m. (Central Time)    RBL Lenders (as defined below))
                             Deadline for Debtors to Identify Stalking Horse Bidder (if any)
                             and seek Court approval of Bid Protections (if any)
 December 19, 2019 at     Deadline to File Proposed Sale Order
 5:00 p.m. (Central Time)

 December 30,                Sale Objection Deadline and Contract Objection Deadline (other
 2019January 3, 2020 at      than any objection based on the manner in which the Auction was
 5:00 p.m. (Central Time)    conducted and the identity of the Successful Bidder or Backup
                             Bidder)
 January 8, 2020 at 5:00     Bid Deadline (for all parties other than the AMH Agent or
 p.m. (Central Time)         RBL Lenders (as defined below))

 January 310, 2020 at 5:00   Bid Deadline (for AMH Agent and RBL Lenders)
 p.m. (Central Time)

 January 815, 2020 at 9:00   Auction
 a.m. (Central Time)

 January 817, 2020           Reply Deadline

 2 hours prior to the        Deadline for objections based on the manner in which the
 commencement of the         Auction was conducted and the identity of the Successful Bidder
 Sale Hearing                or Backup Bidder, including contract counterparty objections
                             based on inadequate assurance of future performance and
                             objections to approval of any Bid (including any credit bid),
                             whether submitted prior to, on or after the Bid Deadline.




                                               2
         Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 28 of 48




    January 1021, 2020 at             Sale Hearing
    9:30 a2:00 p.m. (Central
    Time)

                                          PURCHASE AGREEMENT

        The Debtors have drafted a form of Asset Purchase Agreement (together with all
ancillary documents and agreements, the “PSA”) for parties interested in acquiring the Debtor
Assets and/or the Non-Debtor Assets. The Debtors intend to provide copies of the form of PSA
to all parties who express interest in submitting a Bid and will also make such form of PSA
available in the electronic dataroom established by the Debtors in connection with their sale
process.3 Pursuant to the form of PSA, the Successful Bidder shall acquire the Debtor Assets
free and clear of any and all pledges, liens, security interests, encumbrances, claims, charges,
options, and other interests thereon (collectively, the “Interests”) to the maximum extent
permitted by Section 363 of title 11 of the United States Code (the “Bankruptcy Code”) subject
to certain other conditions, with such Interests to attach to the net proceeds of the sale of the
Debtor Assets with the same validity and priority as such Interests applied against the Debtor
Assets.

                         ACCESS TO DEBTORS’ DILIGENCE MATERIALS

        To receive access to due diligence materials and to participate in the bidding process, an
interested party must submit an executed confidentiality agreement in form and substance
satisfactory to the Debtors and, to the extent such party intends to submit a bid for the purchase
of Non-Debtor Assets, Kingfisher.

         A party that delivers an executed confidentiality agreement satisfactory to the Debtors
(and to the extent required above, Kingfisher) shall be a “Diligence Party.” As promptly as
practicable after the Debtors determine that a party is a Diligence Party, the Debtors will deliver
to the Diligence Party access to the Debtors’ confidential electronic data room. The Debtors
shall also grant access to their confidential data room to the AMH Agent and its financial advisor
and counsel, and to the financial advisor and counsel to the Ad Hoc Noteholder Group. The
Debtors will afford any Diligence Party the time and opportunity to conduct reasonable due
diligence before the Bid Deadline (as defined below). Notwithstanding the foregoing, the
Debtors reserve the right to withhold any diligence materials that the Debtors determine (in their
reasonable business judgment and in consultation with the Consultation Parties) are sensitive or
otherwise not appropriate for disclosure to a Diligence Party that the Debtors determine (in their
reasonable business judgment and in consultation with the Consultation Parties) is a competitor
of the Debtors or is affiliated with any competitor of the Debtors. Neither the Debtors nor their
representatives shall be obligated to furnish information of any kind whatsoever to any person
that is not determined to be a Diligence Party.


3
      For the avoidance of doubt, parties may purchase substantially all or any portion or combination of the Assets,
      and the Debtors intend to provide parties interested in acquiring substantially all of the Assets or any portion or
      combination thereof with a form of PSA.




                                                            3
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 29 of 48



       All due diligence requests must be directed to (i) John M. Cesarz of Perella Weinberg
Partners at jcesarz@pwpartners.com and (ii) Warren Williamson and Travis Nichols of Tudor,
Pickering, Holt & Co. at wwilliamson@tphco.com and tnichols@tphco.com, respectively.

        Each Diligence Party and Bidder (as defined below) shall comply with all reasonable
requests for additional information and due diligence access by the Debtors or their advisors
regarding such Diligence Party and/or Bidder and its contemplated transaction. Failure by a
Diligence Party to comply with requests for additional information and due diligence access may
be a basis for the Debtors to determine, in their reasonable business judgment and after
consultation with the Consultation Parties (defined below), that such bidder is not a Qualified
Bidder. Failure by a Qualified Bidder to comply with requests for additional information and
due diligence access may be a basis for the Debtors to determine, in consultation with the
Consultation Parties, that a bid made by such Qualified Bidder is not a Qualified Bid. The
Debtors reserve the right, in their discretion (in consultation with the Consultation Parties) to
permit a Diligence Party or Qualified Bidder to remedy any such failure to comply. Kingfisher
shall have the same rights as the Debtors with respect to the foregoing in connection with any
Bid for any Non-Debtor Assets.

                               INDICATIONS OF INTEREST

        The Diligence Parties shall submit written indications of interest specifying, among other
things, (i) the Assets (including, if applicable, Non-Debtor Assets) proposed to be acquired,
including whether such party intends to bid for (A) the Debtor Assets of Debtor Alta Mesa
Resources, Inc., (B) the Debtor Assets of Debtor Alta Mesa Holdings, LP and its subsidiaries,
and/or (C) the Non-Debtor Assets of non-Debtor Kingfisher Midstream, LLC and its
subsidiaries, or, in each case, any portion or combination thereof; (ii) the amount and type of
consideration to be offered for any Debtor Assets to be purchased and the amount and type of
consideration to be offered for any Non-Debtor Assets to be purchased, (iii) any material
conditions or assumptions upon which a bid by such party will be based, including with respect
to treatment of the Gathering Agreement (defined below), and (iv) any other material terms to be
included in a bid by such party (an “Indication of Interest”) on or before 5:00 p.m. (Central
Time) on October 18, 2019. Notwithstanding anything to the contrary herein, an Indication of
Interest may indicate the submitting party’s interest in bidding in the form of a plan of
reorganization (a “Restructuring Transaction”), it being understood that the Debtors, in
consultation with the Bid Consultation Parties, reserve the right to modify these procedures,
including, without limitation, Qualified Bid requirements, as necessary or appropriate to
accommodate the submission and the Debtors’ consideration of one or more Bids in the form of
a Restructuring Transaction. The Debtors shall promptly provide to counsel to the Committee
and the AMH Agent copies of any Indications of Interest received.

        A Diligence Party that fails to timely submit an Indication of Interest, may not, in the
Debtors’ discretion (in consultation with the Consultation Parties), be provided further diligence
access or be permitted to participate further in the auction process. The Debtors also reserve the
right to exclude any Diligence Party (prior to its submission of a Qualified Bid) from continuing
in the auction process if the Debtors determine, in consultation with the Bid Consultation Parties
(defined below), that the consideration proposed to be paid by such Diligence Party is
insufficient.



                                                4
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 30 of 48




                                 QUALIFICATION PROCESS

       To be eligible to participate in the Auction, each offer, solicitation, or proposal (each, a
“Bid”), and each party submitting such a Bid (each, a “Bidder”) must satisfy each of the
conditions set forth below, as determined by the Debtors in consultation with the Bid
Consultation Parties. A Bid will not be considered a Qualified Bid (as defined below) for the
Auction if such Bid does not satisfy each of the following conditions:

       (a)     Good Faith Deposit. Each Bid for all or a portion of the Assets must be
               accompanied by a deposit (a “Good Faith Deposit”) submitted by wire transfer of
               immediately available funds to a segregated account identified by the Debtors.
               Each Good Faith Deposit must equal in the case of a Bid for all or a portion of the
               Assets, the amount of ten percent (10%) of the purchase price contained in the
               Modified PSA (defined below), or such other amount as the Debtors determine, in
               consultation with the Consultation Parties.

       (b)     Bids for Portions of the Assets. Each Bid must state whether the Bidder is
               offering to purchase all or substantially all of the Assets, any portion of the
               Assets, any combination of the Assets and any combination of Debtor Assets and
               Non-Debtor Assets. The Debtors may, in consultation with the Bid Consultation
               Parties, waive or modify the application of the Qualified Bid conditions in respect
               of Bids for a portion of the Assets.

       (c)     Higher or Better Terms. To the extent a Stalking Horse Bidder (defined below)
               is selected, each subsequent Bid for any Assets subject to the Stalking Horse
               Agreement (defined below) (alone or combined with Bids for other Assets subject
               to the Stalking Horse Agreement) must be on terms that, in the Debtors’
               reasonable business judgment (and, if the Bid includes Non-Debtor Assets, that in
               Kingfisher’s reasonable business judgment), in consultation with the Bid
               Consultation Parties, are higher and better than the terms of the Stalking Horse
               Agreement, and the aggregate value of such subsequent Bid, as determined by the
               Debtors (and, if the Bid includes Non-Debtor Assets, Kingfisher) in consultation
               with the Bid Consultation Parties, must exceed the Stalking Horse Bid by
               $2,500,000.

       (d)     Executed Agreement. Each Bid contemplating a Transaction must be based on
               the PSA or Stalking Horse Agreement, if applicable, and must include duly
               authorized and executed transaction documents, signed by an authorized
               representative of such Bidder, pursuant to which the Bidder proposes to effectuate
               a Transaction (the “Modified PSA”). Each such Bid shall also include a copy of
               the Modified PSA, along with a redline of such Modified PSA marked against the
               PSA, to show all changes requested by the Bidder (including those related to
               purchase price).

       (e)     Designation of Contracts and Leases. A Bid must (i) identify with particularity
               any and all executory contracts and unexpired leases of the Debtors for which



                                                 5
Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 31 of 48



      assumption and assignment or rejection is required and (ii) provide for the
      payment of all cure amounts payable with respect to such assumed or assigned
      contracts and leases under the Bankruptcy Code. In addition, with respect to the
      Gathering Agreements (as defined below), each Bid solely for the Debtor Assets
      must indicate (x) the total consideration that the Bidder would be willing to offer
      if the Gathering Agreements were assumed and assigned to the Purchaser (as
      defined in the PSA or the Stalking Horse Agreement, as applicable) and/or
      determined by the Court to run with the Debtor Assets to be purchased pursuant
      to such Bid, and (y) the total consideration that the Bidder would be willing to
      offer if the Gathering Agreements were rejected and/or in the event that the
      Debtor Assets were sold free and clear of such Gathering Agreements.
      “Gathering Agreements” means, collectively: (A) that certain Crude Oil
      Gathering Agreement by and between Oklahoma Energy Acquisitions, LP
      (“OEA”) and Kingfisher Midstream LLC (“KFM”), dated as of August 31, 2015,
      as the same may have been amended, modified and/or supplemented; (B) that
      certain Gas Gathering and Processing Agreement, by and between OEA and
      KFM, dated as of August 31, 2015, as the same may have been amended,
      modified and/or supplemented; and (C) that certain Water Gathering and Disposal
      Agreement, by and between OEA and Oklahoma Produced Water Solutions,
      LLC, dated as of October 1, 2018, as the same may have been amended, modified
      and/or supplemented.

(f)   Assumed Liabilities. A Bid must identify the liabilities of the Debtors and/or
      Kingfisher, as applicable, to be assumed by such Bidder (the “Assumed
      Liabilities”), as well as the Assets covered by the Bid.

(g)   Corporate Authority. A Bid must include written evidence reasonably acceptable
      to the Debtors demonstrating appropriate corporate authorization to submit the
      Bid and consummate the proposed Transaction; provided that, if the Bidder is an
      entity specially formed for the purpose of effectuating the Transaction, then the
      Bidder must furnish written evidence reasonably acceptable to the Debtors of the
      approval of the submission of the Bid and consummation of the Transaction by
      equity holder(s) of such Bidder.

(h)   Disclosure of Identity of Bidder. A Bid must fully disclose the identity of each
      entity and its affiliates that will be bidding for or purchasing the Assets (including
      Non-Debtor Assets, if applicable) or otherwise participating in connection with
      such Bid (including any equity holder or other financial backer if the Bidder is an
      entity specifically formed for the purpose of effectuating the Transaction), and the
      complete terms of any such participation, including any binding agreements,
      arrangements, or understandings concerning a collaborative or joint bid or any
      other combination concerning the proposed Bid.

(i)   Proof of Financial Ability to Perform. A Bid must include written evidence that
      the Debtors reasonably conclude, in consultation with the Bid Consultation
      Parties, demonstrates that the Bidder has the necessary financial ability to (i)
      close the Transaction and (ii) provide adequate assurance of future performance



                                        6
Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 32 of 48



      under all contracts to be assumed and assigned in such Transaction.           Such
      information must include, inter alia, the following:

         1. contact names and telephone numbers for verification of financing
            sources;

         2. evidence of the Bidder’s internal resources and proof of unconditional
            debt funding commitments from a recognized financial institution and, if
            applicable, equity commitments in an aggregate amount equal to the cash
            portion of such Bid (including, if applicable, the Bidder’s payment of cure
            amounts) or the posting of an irrevocable letter of credit from a recognized
            banking institution issued in favor of the Debtors in such amount, in each
            case, as are needed to close the Transaction;

         3. the Bidder’s current financial statements (audited if they exist) or other
            similar financial information reasonably acceptable to the Debtors;

         4. a description of the Bidder’s pro forma capital structure; and

         5. any such other form of financial disclosure or credit-quality support
            information or enhancement reasonably requested by the Debtors
            demonstrating that such Bidder has the ability to close the Transaction.

(j)   Regulatory and Third-Party Approvals. A Bid must set forth each regulatory and
      third-party approval required for the Bidder to consummate the Transaction, if
      any, and the time period within which the Bidder expects to receive such
      regulatory and third-party approvals (and in the case that receipt of any such
      regulatory or third-party approval is expected to take more than thirty (30) days
      following execution and delivery of the Modified PSA, those actions the Bidder
      will take to ensure receipt of such approval(s) as promptly as possible).

(k)   Conditions to Closing. Each Bid must identify with particularity each condition
      to closing.

(l)   Contingencies. Each Bid may not be conditioned on (i) obtaining financing,
      (ii) any internal approval, (iii) the outcome or review of unperformed due
      diligence (unless otherwise agreed upon by the Debtors (and, if the Bid includes
      Non-Debtor Assets, Kingfisher) in consultation with the Bid Consultation
      Parties), it being understood that Bids may be conditioned on the accuracy at
      closing of specified representations or warranties, or (iv) regulatory contingences,
      except as provided under “Regulatory and Third-Party Approvals”.

(m)   Irrevocable. Each Bid must expressly provide that (i) the Bidder is prepared to
      consummate the transaction set forth in the Modified PSA promptly following
      Court approval of the proposed Transaction and satisfaction of the closing
      conditions (if any) set forth in the Modified PSA, and (ii) the offer reflected in
      such Bid shall remain open and irrevocable until the conclusion of the Auction,
      provided that if such Bid is accepted as the Successful Bid or the Backup Bid



                                       7
Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 33 of 48



         (each as defined herein), such Bid shall continue to remain open and irrevocable
         as provided under “Closing the Auction; Successful Bidder” and “Backup
         Bidder” below.

      (n) Purchase Price. Each Bid (including any Overbid as defined below) must: (i)
          clearly state which Debtor Assets (and Non-Debtor Assets, if any) the Bidder is
          agreeing to purchase and which liabilities the Bidder is agreeing to assume;
          (ii) clearly set forth the purchase price to be paid, including and identifying
          separately any cash and non-cash components; and (iii) specify the portion of the
          aggregate purchase price thereunder that the Bidder allocates to the Debtor Assets
          of the AMH Debtors; provided that such allocation shall not be binding on the
          Debtors, Kingfisher, the Court, or any third parties. Notwithstanding the
          foregoing, no Bid may be chosen as the Successful Bid or the Backup Bid for the
          purchase of Debtor Assets of the AMH Debtors unless there is a binding purchase
          price to be paid to the AMH Debtors, nor may any Bid be chosen as the
          Successful Bid or the Backup Bid for the purchase of Non-Debtor Assets of
          Kingfisher or its subsidiaries unless there is a binding purchase price to be paid to
          Kingfisher or its subsidiaries.

(o)      Jurisdiction. Each Bid must state that the Bidder consents to the jurisdiction of
         the Court.

(p)      Independent Review.        Each Bid shall include an acknowledgment and
         representation of the Bidder that it has had an opportunity to conduct any and all
         due diligence regarding the Debtor Assets and Non-Debtor Assets (if applicable)
         prior to making its offer, that it has relied solely upon its own independent
         review, investigation and/or inspection of any documents and/or the Debtor
         Assets and Non-Debtor Assets (if applicable) in making its bid, and that it did not
         rely upon any written or oral statements, representations, warranties, or
         guarantees, express, implied, statutory or otherwise, regarding the Assets, the
         financial performance of the Assets or the physical condition of the Assets, or the
         completeness of any information provided in connection therewith or the Auction,
         except as expressly stated in these Bidding Procedures.

(q)      Bid Representatives. Each Bid shall identify the representatives of the Bidder
         that are authorized to appear and act on behalf of the bidder in connection with
         the proposed Transaction.

(r)      No Break-Up Fee. Each Bid shall indicate that such Bidder will not seek any
         transaction break-up fee, expense reimbursement, or similar type of payment
         (other than to the extent such Bid is selected to be a Stalking Horse Bid, and
         subject to the provisions applicable to “Stalking Horse Bids” below).

(s)      Bid Deadline. Each Bid must be received by each of the following parties, in
         writing, on or before (i) 5:00 p.m. (Central Time) on December 18January 8,
         20192020 (for all parties other than the AMH Agent or RBL Lenders) or (ii) 5:00
         p.m. (Central Time) on January 310, 2020 (for the AMH Agent and RBL




                                            8
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 34 of 48



               Lenders), or, in each case, such other date as may be established pursuant to these
               Bidding Procedures in accordance with the section titled “Key Dates” above (the
               “Bid Deadline”): (i) the Alta Mesa Resources, Inc., 15021 Katy Freeway, Suite
               400, Houston, Texas 77094, Attn: Robert Albergotti and Kim Warnica; (ii)
               Latham & Watkins, LLP, 885 Third Avenue, New York, NY 10022, Attn:
               George Davis, Annemarie Reilly, and Brett Neve; (iii) Latham & Watkins, LLP,
               330 North Wabash Avenue, Suite 2800, Chicago, IL 60611, Attn: Caroline
               Reckler; (iv) Perella Weinberg Partners, 767 Fifth Avenue, New York, NY
               10153, Attn: John M. Cesarz; (v) Tudor, Pickering, Holt & Co., Heritage Plaza,
               1111 Bagby, Suite 4900, Houston, Texas 77002, Attn: Travis Nichols; (vi) solely
               to the extent such Bid contemplates a purchase of Non-Debtor Assets, whether in
               whole or in part, counsel to Kingfisher, Quinn Emanuel Urquhart & Sullivan,
               LLP, 51 Madison Avenue, 22nd Floor, New York, NY 10010, Attn: Susheel
               Kirpalani; (vii) solely to the extent such Bid contemplates a purchase of Non-
               Debtor Assets, whether in whole or in part, financial advisors to Kingfisher,
               Evercore, 55 East 52nd Street, New York, NY 10055, Attn: Daniel Aronson; (viii)
               the Office of the United States Trustee for the Southern District of Texas, 515
               Rusk Street, Suite 3516, Houston, TX 77002, Attn: Stephen Statham; (ix) counsel
               to the AMH Agent, 711 Louisiana St., Suite 2300, Houston, TX 77002, Attn:
               William A. (Trey) Wood III; and (x) counsel to the Official Committee of
               Unsecured Creditors (a “Committee”), Brown Rudnick LLP, 7 Times Square,
               New York, NY 10036 (Attn: Robert Stark and Andrew Carty). The Debtors will
               provide to the Bid Consultation Parties copies of Bids received for the Debtor
               Assets promptly after the expiration of the Bid Deadline.

        A Bid received from a Bidder on or before the Bid Deadline that meets each of the
requirements set forth above, as determined by the Debtors and/or Kingfisher (as applicable), in
consultation with the Bid Consultation Parties, for the applicable Assets shall constitute a
“Qualified Bid” for such Assets, and such Bidder shall constitute a “Qualified Bidder” for such
Assets. Any Bid that is not deemed a Qualified Bid shall not be considered by the Debtors;
provided, however, that if the Debtors receive a Bid prior to the Bid Deadline that does not
satisfy the requirements of a Qualified Bid, the Debtors may, after consultation with the
Consultation Parties, provide such Bidder the opportunity to remedy any deficiencies in such Bid
prior to the Auction. For the avoidance of doubt, any Stalking Horse Bid for the Debtor Assets
satisfying the requirements for a Qualified Bid set forth above, or otherwise acceptable to the
AMH Agent, shall be a Qualified Bid and the Bidder submitting such Bid shall be a Qualified
Bidder.

        Nothing herein shall preclude a Bidder from submitting a Bid in form of a Restructuring
Transaction, it being understood that the Debtors, in consultation with the Bid Consultation
Parties, reserve the right to modify these procedures, including, without limitation, Qualified Bid
requirements, as necessary or appropriate to reflect the submission and the Debtors’
consideration of one or more Bids in the form of a Restructuring Transaction; provided that (i) in
order for a Bid in the form of a Restructuring Transaction to constitute a Qualified Bid, the
Debtors, in consultation with the Bid Consultation Parties, must determine in good faith that
such Bid is capable of satisfying the requirements of section 1129 of the Bankruptcy Code and
being consummated, and (ii) the failure of any such Bid to satisfy the requirements set forth



                                                 9
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 35 of 48



above in subparagraphs (a) through (s) may be taken into account by the Debtors and the Bid
Consultation Parties in evaluating such Bid. Any Bid in the form of a plan of reorganization
satisfying the requirements of this paragraph may be determined by the Debtors, in consultation
with the Bid Consultation Parties, to be a Qualified Bid, Stalking Horse Bid, Successful Bid, or
Backup Bid (each as defined below).

        Notwithstanding anything to the contrary herein, any Bid submitted in writing by the Ad
Hoc Noteholder Group (an “Ad Hoc Group Bid”) or the RBL Lenders shall be deemed to be a
Qualified Bid; provided that (w) such Ad Hoc Group Bid or RBL Lenders Bid shall comply with
all applicable deadlines required herein (including the Bid Deadline), (x) the Debtors shall have
no obligation to deem such Ad Hoc Group Bid or RBL Lenders Bid a Stalking Horse Bid,
Successful Bid, or Backup Bid, (y) such Bid(s) shall not constitute a Qualified Bid for purposes
of paragraph 10(q)(iv) of the Interim Cash Collateral Order [D.I. 63] or paragraph 10(p)(iv) of
the Second Interim Cash Collateral Order or any similar provision of any subsequent cash
collateral order entered in these cases, and (z) the failure of any Ad Hoc Group Bid or RBL
Lenders Bid to satisfy the requirements set forth above in subparagraphs (a) through (s) may be
taken into account by the Debtors and the Bid Consultation Parties in evaluating such Bid(s) for
purposes of deeming such Bid(s) a Stalking Horse Bid, Successful Bid, or Backup Bid (each as
defined below), and for purposes of conducting the Auction.

                                       CREDIT BIDDING

         Notwithstanding anything else contained in the Bidding Procedures, the lenders (the
“RBL Lenders”) under the secured revolving credit facility with Wells Fargo Bank, National
Association, as administrative agent thereunder (the “AMH Agent”) shall have the right, subject
in all respects to the Bankruptcy Code and other applicable law, to credit bid all or any portion
of their allowed secured claims in any bulk or piecemeal sale of the Assets constituting the
collateral of the RBL Lenders under the secured revolving credit facility at the Auction to the
extent provided in Bankruptcy Code section 363(k) or other applicable law, in accordance with
the applicable provisions of the documents governing such debt obligations; provided, that for
the avoidance of doubt, (i) the foregoing shall not impair or waive any challenge rights preserved
in the Cash Collateral Order or any parties’ right to object to selection or approval of such credit
bid based on such challenge rights or for good cause shown, and (ii) the Debtors may take into
account any objection raised pursuant to such challenge rights under the Cash Collateral Order
or for good cause shown in evaluating such credit bid. If the AMH Agent submits a credit bid in
accordance with the foregoing, and such bid is received by the Bid Deadline, the AMH Agent
shall be deemed a Qualified Bidder and any such credit bid shall be deemed to be a Qualified
Bid; provided, that the Debtors, in consultation with the Bid Consultation Parties, may take into
account the failure of any such Bid to provide for payment of (a) administrative expenses of the
Debtors that own the assets subject to such Bid and (b) any claims against the Debtors secured
by liens on the assets subject to such Bid that are senior to the liens of the AMH Agent in
evaluating any such Bid.

                                   STALKING HORSE BIDS

       Subject to the provisions set forth in the Bidding Procedures and the Bidding Procedures
Order, and after consultation with the Bid Consultation Parties, the Debtors (and, if the Bid



                                                10
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 36 of 48



includes Non-Debtor Assets, Kingfisher) may, in the exercise of their business judgment, enter
into a stalking horse agreement (a “Stalking Horse Agreement”), subject to higher or otherwise
better offers at the Auction, with any Bidder to establish a minimum Qualified Bid at the
Auction (such Qualified Bidder, a “Stalking Horse Bidder”). Subject to approval by the Court in
accordance with the below, Stalking Horse Agreement may provide for payment of break-up
fees and/or expense reimbursements (the “Bid Protections”). For the avoidance of doubt, a
Stalking Horse Bid may be in the form of a plan of reorganization.

        In the event that the Debtors (in consultation with the Bid Consultation Parties) select
one or more parties to serve as a Stalking Horse Bidder, upon such selection, the Debtors shall
file with the Court and provide, to all parties on the Rule 2002 List, counsel to the Ad Hoc
Noteholder Group, counsel to the Committee, counsel to the indenture trustee for the 7.785%
senior unsecured notes issued by Alta Mesa Holdings, LP and Alta Mesa Finance Services Corp.
(the “AMH Indenture Trustee”), counsel to the AMH Agent, and all parties then known to have
expressed an interest in the Debtor Assets as part of the marketing process established by these
Bidding Procedures, and all parties holding liens on such Debtor Assets, five (5) business days’
notice of and an opportunity to object to the designation of such Stalking Horse Bidder and the
Bid Protections set forth in the Stalking Horse Agreement, and absent objection, the Debtors
may submit an order to the Court under certification of counsel approving the selection of such
Stalking Horse Bidder. To the extent necessary, the Debtors’ right to seek the Court’s approval
of one or more Stalking Horse Bidders, with notice and a hearing, is hereby preserved. The
Stalking Horse Bidder and Stalking Horse Agreement, if any, shall be filed with the Court no
later than December 1830, 2019 at 5:00 p.m. (Central Time), or such other date as may be
established pursuant to these Bidding Procedures in accordance with the section titled “Key
Dates” above.

       Any Stalking Horse Agreement executed by the Debtors and the transactions
contemplated thereby will be deemed a Qualified Bid for all purposes, and any Stalking Horse
Bidder party to a Stalking Horse Agreement executed by the Debtors will be deemed to be a
Qualified Bidder.

        Other than as provided by order of the Court, no party submitting a Bid shall be entitled
to a break-up fee or expense reimbursement except for the Bid Protections for any Stalking
Horse Bidder. Any substantial contribution claims by any Bidder (other than the Ad Hoc
Noteholder Group) are deemed waived, to the extent based solely on such Bidder’s submission
of a Bid hereunder.

                           HIGHEST OR OTHERWISE BEST BID

        Whenever these Bidding Procedures refer to the highest or otherwise best Qualified Bid,
such determination shall take into account any factors the Debtors (and, if Non-Debtor Assets
are included in such Bid, Kingfisher), in consultation with the Bid Consultation Parties (solely in
the case of the Debtors), reasonably deem relevant to value of the Qualified Bid to the estates
and may include, but are not limited to, the following: (i) the amount and nature of the
consideration, including any Assumed Liabilities; (ii) the executory contracts and unexpired
leases of the Debtors, if any, for which assumption and assignment or rejection is required, and
the costs and delay associated with any litigation concerning executory contracts and unexpired



                                                11
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 37 of 48



leases necessitated by such Qualified Bid (including any litigation attendant to rejection of the
Gathering Agreements); (iii) the number, type and nature of any changes to the PSA requested
by each Qualified Bidder; (iv) the extent to which such modifications are likely to delay closing
of the sale of the Assets and the cost to the Debtors of such modifications or delay; (v) the
likelihood of the Qualified Bidder being able to close the proposed transaction (including
obtaining any required regulatory approvals) and the timing thereof; and (vi) the net benefit to
the Debtors’ estates (collectively, the “Bid Assessment Criteria”). Notwithstanding anything to
the contrary herein, with respect to any Bid for any assets of the AMH Debtors, the Bid
Assessment Criteria and any other consideration of such Bid shall be evaluated solely with
respect to the value thereof, and the effect of such Bid on, the estates of the AMH Debtors.

                                           AUCTION

       If two or more Qualified Bids for the same Debtor Assets are received by the Bid
Deadline, the Debtors will conduct the Auction with respect to such Assets to determine the
highest or otherwise best Qualified Bid. If fewer than two Qualified Bids are received by the
Bid Deadline with respect to any portion of the Debtor Assets, the Debtors shall not conduct the
Auction with respect to such Assets. If only one Qualified Bid is received with respect to all or a
portion of the Assets, the Debtors (and, if Non-Debtor Assets are included in such Bid,
Kingfisher) may, after consultation with the Bid Consultation Parties, designate such Qualified
Bid as the Successful Bid(s) (as defined below). Only Qualified Bidders may participate in the
Auction.

                               PROCEDURES FOR AUCTION

        The Auction shall take place on January 315, 2020 at 9:00 a.m. (Central Time) at the
offices of counsel for the Debtors, Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, TX 77002 or at such other place and time as the Debtors shall notify all Qualified
Bidders, the Consultation Parties and all other parties entitled to attend the Auction. The
Auction shall be conducted according to the following procedures:

        Only the Debtors, the Consultation Parties, the Stalking Horse Bidder(s) (if any), any
other Qualified Bidders, Kingfisher (if any Qualified Bid includes Non-Debtor Assets), and/or
other parties as the Debtors may determine to include in their discretion (in consultation with the
Bid Consultation Parties), in each case, along with their representatives and advisors, shall be
entitled to attend the Auction and only Qualified Bidders will be entitled to make any Overbids
(defined below) at the Auction. The Qualified Bidders and any other authorized attendees shall
appear in person or through duly-authorized representatives at the Auction.

The Debtors Shall Conduct the Auction

        The Debtors and their advisors shall direct and preside over the Auction, which shall be
transcribed. Other than as expressly set forth herein, the Debtors may conduct the Auction in the
manner they determine (in consultation with the Bid Consultation Parties) will result in the
highest or otherwise best offer for any of the Assets or otherwise maximize the value of the
Assets. The Debtors shall, at least twenty-four (24) hours prior to commencement of the
Auction, provide the Consultation Parties and each Qualified Bidder participating in the Auction



                                                12
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 38 of 48



and any other parties entitled to attend the Auction with a copy of the Modified PSA associated
with the highest or otherwise best Qualified Bid with respect to the Assets for which such
Qualified Bidder is bidding, as determined by the Debtors (in consultation with the Bid
Consultation Parties) and, if Non-Debtor Assets are included in such Bid, Kingfisher (such
highest or otherwise best Qualified Bid, the “Starting Bid”). At the start of the Auction, the
Debtors shall describe the material terms of the Starting Bid and each Qualified Bidder
participating in the Auction must confirm that (i) it has not engaged in any collusion with respect
to the bidding or sale of any of the Assets described herein, (ii) it has reviewed, understands, and
accepts the Bidding Procedures, (iii) it has consented to the core jurisdiction of the Court (as
described more fully below), and (iv) its Qualified Bid is a good-faith bona fide offer that it
intends to consummate if selected as the Successful Bidder.

Terms of Overbid

        An “Overbid” is any bid made at the Auction, in accordance with the requirements set
forth herein (as determined by the Debtors after consultation with the Bid Consultation Parties),
subsequent to the Debtors’ announcement of the respective Starting Bid. To submit an Overbid
for purposes of this Auction, a Bidder must comply with the following conditions:

       (a)     Minimum Overbid Increments. The initial Overbid, if any, shall provide for total
               consideration to the Debtors and, if the Overbid includes Non-Debtor Assets, the
               non-Debtor owners of such assets, of an aggregate value that exceeds the value of
               the consideration under the Starting Bid by an incremental amount that is not less
               than the sum of (i) $2,500,000 (the “Minimum Overbid Increment”), plus (ii) in
               the event that the Debtors have entered into a Stalking Horse Agreement with
               respect to the Assets to which the Overbid relates, the aggregate amount of Bid
               Protections (including, for the avoidance of doubt, any break-up fees and/or
               expense reimbursements) under such Stalking Horse Agreement, and each
               successive Overbid shall exceed the then-existing Overbid by an incremental
               amount that is not less than the Minimum Overbid Increment. The Debtors
               reserve the right, in consultation with the Bid Consultation Parties, to announce
               reductions or increases in the Minimum Overbid Increment at any time during the
               Auction. Additional consideration in excess of the amount set forth in the
               respective Starting Bid may include (a) cash and/or non-cash consideration,
               provided, however, that the value for such non-cash consideration shall be
               determined by the Debtors (and, if the Bid includes Non-Debtor Assets,
               Kingfisher) in their reasonable business judgment in consultation with the Bid
               Consultation Parties, and (b) in the case of a Bid by the RBL Lenders, a credit bid
               up to the full amount of such secured creditors’ allowed secured claims, subject to
               the Bankruptcy Code and such credit bidding rights shall be subject to entry of a
               final cash collateral order and any challenge rights preserved therein.

       (b)     Remaining Terms Are the Same as for Qualified Bids. Except as modified in the
               Bidding Procedures, an Overbid at the Auction must comply with the conditions
               for a Qualified Bid set forth above, provided, however, that the Bid Deadline shall
               not apply. Any Overbid must include, in addition to the amount and the form of
               consideration of the Overbid, a description of all changes requested by the Bidder



                                                13
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 39 of 48



               to the PSA or Modified PSA, as the case may be, in connection therewith. For
               the avoidance of doubt, any Overbid shall be irrevocable and shall remain open
               and binding on the Bidder in accordance with these Bidding Procedures and the
               conditions for a Qualified Bidder.

               At the Debtors’ discretion (in consultation with the Bid Consultation Parties), to
               the extent not previously provided (which shall be determined by the Debtors in
               consultation with the Bid Consultation Parties), a Bidder submitting an Overbid at
               the Auction must submit, as part of its Overbid, written evidence (in the form of
               financial disclosure or credit-quality support information or enhancement
               reasonably acceptable to the Debtors), as the Debtors, in their reasonable business
               judgment (in consultation with the Bid Consultation Parties) may request,
               demonstrating such Bidder’s ability to consummate the Transaction proposed by
               such Overbid.

Announcement and Consideration of Overbids

       (a)     Announcement of Overbids. A Bidder submitting an Overbid at the Auction shall
               announce at the Auction the material terms of such Overbid, including, without
               limitation, the total amount and type of consideration offered in such Overbid.

       (b)     Consideration of Overbids. The Debtors reserve the right, in their reasonable
               business judgment and after consultation with the Bid Consultation Parties, to
               make one or more continuances of the Auction to, among other things: facilitate
               discussions between the Debtors and individual Qualified Bidders; allow
               individual Qualified Bidders to consider how they wish to proceed; and give
               Qualified Bidders the opportunity to provide the Debtors with such additional
               evidence as the Debtors, in their reasonable business judgment and in
               consultation with the Bid Consultation Parties, may require that the Qualified
               Bidder has sufficient internal resources, or has received sufficient non-contingent
               debt and/or equity funding commitments, to consummate the proposed
               Transaction at the prevailing Overbid amount.

Additional Procedures

        The Debtors in the exercise of their fiduciary duties for the purpose of maximizing value
for their estates from the sale process, may modify the Bidding Procedures and implement
additional procedural rules for conducting the Auction in consultation with the Bid Consultation
Parties. Specifically, among other things, the Debtors may determine, in consultation with the
Bid Consultation Parties, to select more than one Successful Bid and more than one Successful
Bidder (and/or more than one Backup Bid (as defined below) and more than one Backup Bidder
(as defined below), in which event such Backup Bids may provide for groupings of Assets that
are different from the groupings of Assets reflected in the Successful Bid(s)) for separate
portions of the Assets.

Consent to Jurisdiction as Condition is Bidding




                                               14
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 40 of 48



        All Qualified Bidders shall be deemed to have consented to the core jurisdiction of the
Court to enter an order or orders, which shall be binding in all respects, in any way related to the
Debtors, their chapter 11 cases, the Bidding Procedures, the PSA, the Auction, or the
construction and enforcement of documents relating to any Transaction and shall waive any right
to a jury trial in connection with any disputes relating to the Debtors, their chapter 11 cases, the
Bidding Procedures, the PSA, the Auction, or the construction and enforcement of documents
relating to any Transaction.

Sale Is As Is/Where Is

        Any of the Debtor Assets sold pursuant to the Bidding Procedures shall be sold free and
clear of all Interests as permitted by Bankruptcy Code section 363(f) other than any Assumed
Liabilities and conveyed at Closing in their then-present condition, “AS IS, WHERE IS, WITH
ALL FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED”, except to the extent set forth in the definitive agreement for the Successful Bid, if
applicable, and as approved by the Court.

        For the avoidance of doubt, the “free and clear” provisions of section 363(f) of the
Bankruptcy Code shall not apply to any sale of Non-Debtor Assets and such sale shall not be
subject to Court approval; provided, that the foregoing shall not preclude the sale of any Debtor
Assets free and clear of any interests of the Non-Debtors in such assets; provided, further, the
Non-Debtors reserve all rights and defenses with respect to any sale of any Debtor Assets that is
purported or asserted to be free and clear of any interests of the Non-Debtors in such assets.

Closing the Auction; Successful Bidder

        The Auction shall continue until there is only one Qualified Bid or combination of
Qualified Bids for each portion of the Assets that the Debtors (and, if Non-Debtor Assets are
included in such Bid, Kingfisher) determine in their reasonable business judgment and in a
manner consistent with their fiduciary duties, in consultation with the Bid Consultation Parties,
is the highest or otherwise best Qualified Bid at the Auction for such portion of the Assets, and
that further bidding is unlikely to result in higher or otherwise better Qualified Bid(s) that would
be acceptable to the Debtors. Thereafter, the Debtors (and, if Non-Debtor Assets are included in
such Bid, Kingfisher) shall select such Qualified Bid(s), in consultation with the Bid
Consultation Parties, as the overall highest or otherwise best Qualified Bid(s) (such Bid(s), the
“Successful Bid(s)”, and the Bidder(s) submitting such Successful Bid, the “Successful
Bidder(s)”). In making this decision, the Debtors (and, if Non-Debtor Assets are included in
such Bid, Kingfisher) shall consider (in consultation with the Bid Consultation Parties) the Bid
Assessment Criteria. For the sake of clarity, no sale of Non-Debtor Assets will occur without
the prior consent of Kingfisher.

        The Auction shall close when the Successful Bidder(s) submits fully executed sale and/or
other transaction documents memorializing the terms of the Successful Bid(s).

       If an Auction is held, the Debtors (and, if Non-Debtor Assets are included in the Bid,
Kingfisher) shall be deemed to have accepted a Qualified Bid only when (i) such bid is declared




                                                 15
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 41 of 48



the Successful Bid(s) at the Auction and (ii) definitive documentation has been executed in
respect thereof. Such acceptance is conditioned upon approval by the Court of the Successful
Bid(s) and the entry of an order approving such Successful Bid(s).

        Promptly following the Debtors’ (and, if Non-Debtor Assets are included in the Bid,
Kingfisher’s) selection of the Successful Bid(s) and the conclusion of the Auction, the Debtors
shall announce the Successful Bid(s) and Successful Bidder(s) and shall file with the Court
notice of the Successful Bid(s) and Successful Bidder(s).

        Neither the Debtors nor the Court shall consider any Bids submitted after the conclusion
of the Auction. The Successful Bidder(s) shall be required to keep the Successful Bid(s) open
and irrevocable until the closing of the Transactions contemplated thereby.

Backup Bidder

        Notwithstanding anything in the Bidding Procedures to the contrary, the Qualified Bid
that the Debtors (and, if Non-Debtor Assets are included in such Bid, Kingfisher) determine in
their reasonable business judgment, in consultation with the Bid Consultation Parties, is the next
highest or otherwise best Qualified Bid at the Auction after the Successful Bid(s), will be
designated the “Backup Bid” and the Bidder submitting such Backup Bid, the “Backup Bidder.”
The Backup Bidder shall be required to keep the Backup Bid open and irrevocable until the
earlier of 11:59 p.m. (prevailing Central Time) on the date that is 30 days after the date of entry
of an order of the Court approving the transactions contemplated therein (the “Sale Order” and
such date 30 days after the date of entry of the Sale Order, the “Outside Backup Date”), or the
closing of the transaction with the Successful Bidder(s).

        Following entry of the Sale Order, if the Successful Bidder fails to consummate the
Successful Bid, the Debtors (and, if Non-Debtor Assets are included in such Bid, Kingfisher)
may, in consultation with the Bid Consultation Parties, designate the Backup Bid to be the new
Successful Bid and the Backup Bidder to be the new Successful Bidder, and the Debtors will be
authorized, but not required, to, in consultation with the Bid Consultation Parties, agree to
consummate the transaction with the Backup Bidder without further order of the Bankruptcy
Court; provided, that such Backup Bid shall be subject to Court approval in connection with the
Court’s approval of the Successful Bid. In such case of a breach or failure to perform on the part
of the Successful Bidder and in such other circumstances as may be specified in the definitive
documentation governing the Successful Bid, the defaulting Successful Bidder’s deposit shall be
forfeited to the Debtors (or, if Non-Debtor Assets are included in the Bid, to the Debtors and
Kingfisher). The Debtors (and, if Non-Debtor Assets are included in such Bid, Kingfisher)
specifically reserve the right to seek all available damages, including specific performance, from
any defaulting Successful Bidder (including any Backup Bidder designated as a Successful
Bidder) in accordance with the terms of the Bidding Procedures.

True Up of Good Faith Deposit

       If an Auction is held, then within three (3) business days following the conclusion of the
Auction, the Successful Bidder(s) shall submit by transfer of immediately available funds to an




                                                16
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 42 of 48



account identified by the Debtors the amount required to increase the Successful Bidder(s)’
Good Faith Deposit to ten percent (10%) of the purchase price contained in the Successful
Bid(s), as applicable, or such other amount as the Debtors determine, in consultation with the
Bid Consultation Parties.

                                       SALE HEARING

        A hearing to consider approval of a Transaction and the transfer of all of the applicable
Debtor Assets and Assumed Liabilities to the Successful Bidder(s) (the “Sale Hearing”) is
presently scheduled to take place on January 1021, 2020 at [___ a2:00 p.m.] (Central Time), or
as soon thereafter as counsel may be heard, before the Honorable Judge Marvin Isgur, United
States Bankruptcy Judge in Courtroom 400, 4th Floor, 515 Rusk Street, Houston, Texas 77002.

       The Sale Hearing may be continued to a later date by the Debtors (with the consent of the
AMH Agent) by sending notice prior to, or making an announcement at, the Sale Hearing, or as
may be ordered by the Bankruptcy Court. No further notice of any such continuance will be
required to be provided to any party.

       At the Sale Hearing, the Debtors shall present the Successful Bid(s) to the Court for
approval. The Debtors’ presentation of the Successful Bid(s) to the Court will not constitute the
Debtors’ acceptance of such Bid(s), which acceptance will only occur upon approval of such
Bid(s) by the Court.

                          RETURN OF GOOD FAITH DEPOSITS

        The Good Faith Deposits of all Qualified Bidders shall be held in one or more segregated
accounts by the Debtors, but shall not become property of the Debtors’ estates; provided,
however, that the Good Faith Deposit of any Successful Bidder (including any Backup Bidder
that becomes a Successful Bidder) shall be forfeited to the Debtors if the Successful Bidder fails
to consummate the Successful Bid or credited towards the purchase price set forth in the
Successful Bid if the Successful Bid is consummated (provided, that if Non-Debtor Assets are
included in the Bid, any forfeit or credit shall go to the Debtors and Kingfisher). The Good Faith
Deposit of any Qualified Bidder that is neither the Successful Bidder nor the Backup Bidder
shall be returned to such Qualified Bidder not later than five (5) days after the conclusion of the
Auction. The Good Faith Deposit of the Backup Bidder, if any, shall be returned to the Backup
Bidder not later than three (3) business days after (i) the closing of the transaction with the
Successful Bidder for the Assets bid upon by the Backup Bidder and (ii) the Outside Backup
Date; provided, however, that if the Backup Bid becomes the Successful Bid as provided herein,
any subsequent breach or failure to perform by the Backup Bidder may result in the forfeit of the
Good Faith Deposit of the Backup Bidder to the Debtors (or, if Non-Debtor Assets are included
in the Bid, to the Debtors and Kingfisher in the same proportions as the aggregate purchase price
was allocated between the Debtor Assets and the Non-Debtor Assets in such Bid). Upon the
return of the Good Faith Deposits, their respective owners shall receive any and all interest that
may have accrued thereon.




                                                17
      Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 43 of 48



                                  CONSULTATION PARTIES

        With respect to any Bid that includes any Debtor Assets, the Debtors shall consult with
advisors to the AMH Agent, the AMH Indenture Trustee, the Ad Hoc Noteholder Group, and
any Committee (collectively, the “Consultation Parties” and each, a “Consultation Party”) as
explicitly provided for in these Bidding Procedures; provided, however, that, in certain
circumstances as set forth in these Bidding Procedures, the Debtors shall consult only with the
Bid Consultation Parties. The “Bid Consultation Parties” shall be all Consultation Parties (and
their advisors) other than any Consultation Party (and its advisors) that submits a Bid or has a
Bid submitted on its behalf for so long as such Bid remains open (and, after the Bid Deadline, is
deemed to be a Qualified Bid).

        To the extent any insider of the Debtors or any of their affiliates, or any person or entity
controlled by such insider of the Debtors or any of their affiliates, chooses to submit a Bid, and
such Bid is deemed a Qualified Bid, such insider and any person associated with such insider
shall be expressly prohibited from participating in any manner in the evaluation of Qualified
Bids and the Auction (other than in his or her capacity as a Qualified Bidder).

                     RESERVATION OF RIGHTS OF THE DEBTORS

         Except as otherwise provided in the PSA, these Bidding Procedures or the Bidding
Procedures Order, the Debtors further reserve the right, in their reasonable business judgment
after consultation with the Bid Consultation Parties: (i) determine which bidders are Qualified
Bidders; (ii) determine which Bids are Qualified Bids; (iii) determine which Qualified Bid is the
highest or otherwise best proposal and which is the next highest or otherwise best proposal; (iv)
reject, at any time prior to the closing of the Auction or, if no Auction is held, at any time prior
to entry of the Sale Order, any Bid that is (a) inadequate or insufficient, (b) not in conformity
with the requirements of these Bidding Procedures or the requirements of the Bankruptcy Code
or (c) contrary to the best interests of the Debtors and their estates; (v) waive terms and
conditions set forth herein with respect to all potential bidders; (vi) impose additional terms and
conditions with respect to all potential bidders; (vii) extend the deadlines set forth herein; (viii)
continue or cancel the Auction and/or Sale hearing in open court, or by filing a notice on the
docket of the Debtors’ chapter 11 cases, without further notice; (ix) include any other party as an
attendee at the Auction; and (x) modify the Bidding Procedures and implement additional
procedural rules for conducting the Auction so long as such rules are not inconsistent in any
material respect with the Bankruptcy Code, the Bidding Procedures order, or any other order of
the Court.




                                                 18
Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 44 of 48




                            Summary report:
    Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on
                          12/17/2019 5:26:14 PM
Style name: L&W without Moves
Intelligent Table Comparison: Active
Original DMS: iw://US-DOCS/US-DOCS/112071950/2
Modified DMS: iw://US-DOCS/US-DOCS/112071950/5
Changes:
Add                                                   15
Delete                                                16
Move From                                             0
Move To                                               0
Table Insert                                          2
Table Delete                                          1
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        34
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 45 of 48



                                    Annex 2

                                   Sale Notice
                                  (To Be Filed)




US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 46 of 48



                                    Annex 3

                                Assumption Notice
                                  (To Be Filed)




US-DOCS\110978264.4
       Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 47 of 48



                                    Annex 4

                               Post-Auction Notice
                                  (To Be Filed)




US-DOCS\110978264.4
Case 19-35133 Document 657 Filed in TXSB on 12/17/19 Page 48 of 48




                            Summary report:
    Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on
                          12/17/2019 5:28:23 PM
Style name: L&W without Moves
Intelligent Table Comparison: Active
Original DMS: iw://US-DOCS/US-DOCS/112071917/2
Modified DMS: iw://US-DOCS/US-DOCS/112071917/4
Changes:
Add                                                   15
Delete                                                14
Move From                                             0
Move To                                               0
Table Insert                                          2
Table Delete                                          1
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        32
